Citation Nr: 0101191	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from July 1966 to May 1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
bilateral hearing loss and tinnitus. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Here, the record reflects that the veteran served in the U.S. 
Army in Vietnam as an information specialist.  The veteran 
contends that his hearing disabilities were caused by sudden 
and loud noise exposure while serving in Vietnam.  
Specifically, he maintains that his proximity to the Long 
Binh ammunition dump explosion in January 1969 caused him to 
be knocked to the ground.  As a result of this explosion, the 
veteran asserts he experienced a ringing in his ears which 
lasted for several days.  In addition, the veteran states 
that he served as an army photographer assigned to photograph 
the calibration of large artillery weapons.  During this 
assignment, he spent two weeks without any ear protection 
standing beside large artillery weapons while they were 
fired.  Further, the veteran alleges that during his service 
in Vietnam he was exposed to a multitude of loud noises 
including but not limited to aircraft and helicopter engines, 
rocket explosions, and mortar and small arms fire.  His 
service dates in Vietnam have not been verified.  His service 
personnel records should be requested and associated with the 
file.

In support of his claim, the veteran's claim file contains an 
August 1999 statement from Larry N. Smith, M.D. indicating 
that the veteran's hearing loss and tinnitus were related to 
his previous occupational/military exposure.  The veteran 
also provided articles indicating that the areas in Vietnam 
where he was located were sites that were under enemy ambush 
and mortar attack and showing that he traveled with an 
artillery calibration team. 

VA has a duty to make reasonable efforts to assist a veteran 
in obtaining evidence necessary to substantiate the veteran's 
claim, including providing a medical examination or obtaining 
a medical opinion.  Moreover, VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

In view of the foregoing evidence, the veteran should be 
accorded a VA examination on remand in order to determine 
whether he has a hearing loss disability by VA standards and 
tinnitus, and, if so, to obtain a medical opinion as to 
whether it is at least as likely as not that either condition 
is attributable to the veteran's active military service, 
including noise exposure.  See 38 C.F.R. § 3.385 (2000).  The 
examiner should review the veteran's service medical records 
and his private treatment records as well as any VA treatment 
records for hearing loss or tinnitus before rendering an 
opinion.

Finally, potentially relevant records have not been obtained 
by the RO.  The veteran reported that he was treated for 
hearing loss at the VA Medical Center in Gainesville, 
Florida, in 1998.  Accordingly, there likely are pertinent 
records outstanding and these records should be obtained on 
remand.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A(c)).  Careful review should 
be made of the claims file to be sure all the veteran's 
private treatment records for hearing loss or tinnitus have 
been associated with the claims file.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request the veteran's service 
personnel records and associate them with 
the claims file.

2.  Ask the veteran to specify where he 
has received treatment for hearing loss 
and tinnitus since his separation from 
service, then obtain complete clinical 
records of all such treatment from the 
identified sources.  The Board is 
particularly interested in any treatment 
received at the VA Medical Center in 
Gainesville, Florida, in 1998.  All 
private treatment for hearing loss or 
tinnitus should also be requested, after 
the veteran provides the names and 
addresses of the care providers, dates of 
treatment, and appropriate releases.  
Review the claims folder and be sure that 
all the veteran's treatment records from 
Florida E.N.T. Associates, L.N. Smith, 
M.D., have been associated with the file.

3.  Afford the veteran a VA examination in 
order to determine whether he has a hearing 
loss disability and tinnitus, and, if so, to 
obtain a medical opinion as to whether it is 
at least as likely as not that either 
condition is attributable to the veteran's 
active military service, including noise 
exposure.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, to include the veteran's 
military medical records and his private 
treatment records from L.N. Smith, M.D.  All 
tests deemed necessary by the examiner are to 
be performed.

4.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J.SHERMAN ROBERTS
	Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


